Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive in part.
Applicant’s remarks regarding the rejection of claim 2 were not persuasive. 
Applicant asserts on remarks page labelled 8 “In the rejection of dependent claim 2, which recites the deceleration-state notification sound being an intermittent sound, the Examiner takes the position that sound can be output either intermittently or continuously and, given the finite set solution, it would be obvious to emit an intermittent sound as the deceleration-state notification sound. However, the Examiner uses impermissible hindsight in rejecting dependent claim 2 without providing any teaching or suggestion in the cited art for modifying Reiley to emit an intermittent sound. Where the Examiner has done so, it is deemed impermissible hindsight. Interconnect Planning Corp. v. Feil, 774 F.2d, 1132, 1143 (Fed. Cir. 1985). Furthermore, it is impermissible to take elements from a multitude of references while disregarding the purposes for which they are used”.
	Examiner traverses as follows: the rejection of claim 2 was based on MPEP2143(E) "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success.
	Reiley US20180173237 discloses in fig.1 and ¶16 a speaker for producing notification sound. The sound notification could either be continuous or intermittent. Given the limited set of solutions it would have been obvious to try either solution with reasonable expectation of success. Hence the rejection is maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiley US20180173237 in view of Paulson US20050237175.
Regarding Claim 11, Reiley discloses a notification device (displays of fig.1 and ¶49)  provided in a vehicle that travels by automatic driving and configured to perform notification to surroundings around the vehicle, the notification device comprising: a notification-sound output portion (speaker of fig.1 and ¶16) provided in the vehicle and configured to output a notification sound toward an outside of the vehicle; a notification display portion (visual display of fig.1 and ¶16) provided in the vehicle and configured to output a notification display toward the outside of the vehicle; a notification controlling portion (controller of fig. 1and ¶16) configured to control the notification sound of the notification-sound output portion and the notification display of the notification display portion.
Reiley fails to disclose a deceleration-state determination portion configured to determine whether the vehicle during the automatic driving enters a deceleration state or not, wherein, when the deceleration-state determination portion determines that the vehicle during the automatic driving enters the deceleration state, the notification controlling portion outputs a deceleration-state notification sound as the notification sound by the notification-sound output portion and outputs a deceleration-state notification display as the notification display by the notification display portion, the deceleration-state notification sound is an intermittent sound.
	However Paulson disclosure of fig. 1 and ¶75 renders obvious a deceleration-state determination portion configured to determine whether the vehicle during the automatic driving enters a deceleration state or not, wherein, when the deceleration-state determination portion determines that the vehicle during the automatic driving enters the deceleration state, the notification controlling portion outputs a deceleration-state notification sound as the notification sound by the notification-sound output portion and outputs a deceleration-state notification display as the notification display by the notification display portion. 
Therefore, it would have been obvious for one ordinary shill in the art at the effective filling date of the invention to include the cited features of Paulson into Reiley to ensure the accuracy of the display and enhance general safety.
Further Reiley and Paulson fail to explicitly disclose the deceleration-state notification sound is an intermittent sound
However Paulson having disclosed  in fig.1 and ¶16 of sound notification, the sound output can either be continuous or intermittent. Given the finite set of solution, it would have been obvious for one of ordinary skill in art at the effective filling date of the invention to try and incorporate either solution as obvious design choice to enhance general safety.  
Allowable Subject Matter
Claims 1-4, 10 allowed. 
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685